       Case: 3:15-cv-00421-jdp Document #: 280 Filed: 05/13/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIAM WHITFORD, GRAHAM ADSIT,
 ROGER ANCLAM, WARREN BRAUN,
 HANS BREITENMOSER, JUDITH BREY,
 BRENT BRIGSON, EMILY BUNTING,
 SANDRA CARLSON-KAYE, GUY COSTELLO,
 TIMOTHY B. DALEY, MARGARET LESLIE
 DEMUTH, DANIEL DIETERICH, MARY LYNNE
 DONOHUE, LEAH DUDLEY, JENNIFER ESTRADA,
 BARBARA FLOM, HELEN HARRIS,
 GAIL HOHENSTEIN, WAYNE JENSEN,
 WENDY SUE JOHNSON, MICHAEL LECKER,
 ELIZABETH LENTINI, NORAH MCCUE,
 JANET MITCHELL, DEBORAH PATEL,
 JANE PEDERSEN, NANCY PETULLA,
 ROBERT PFUNDHELLER, SARA RAMAKER,
 ROSALIE SCHNICK, ALLISON SEATON,
 JAMES SEATON, ANN E. STEVNING-ROE,
                                                               OPINION and ORDER
 LINEA SUNDSTROM, MICHAEL SWITZENBAUM,
 JEROME WALLACE, DONALD WINTER,
                                                                    15-cv-421-jdp
 EDWARD WOHL, and ANN WOLFE,

                             Plaintiffs,
        v.

 BEVERLY R. GILL, JULIE M. GLANCEY,
 ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON,
 and MARK L. THOMSEN,

                             Defendants,

        and

 THE WISCONSIN STATE ASSEMBLY,

                             Intervenor-Defendant.


       The court granted plaintiffs’ motion to compel discovery, thereby requiring Wisconsin

Assembly speaker Robin Vos to respond to requests for written discovery and to sit for a

deposition. Dkt. 275. Vos now seeks an emergency stay of the court’s order. Dkt. 276.
       Case: 3:15-cv-00421-jdp Document #: 280 Filed: 05/13/19 Page 2 of 3



       Vos alleges that the discovery sought by plaintiffs would interfere with his duties as a

legislator. But he provides nothing specific about his duties or how the ordered discovery would

interfere with them. We count on plaintiffs to show due respect to Vos’s legislative duties.

Plaintiffs have, apparently, shown that respect by scheduling the deposition for May 29, when

the legislature is not in session. 1 Vos suggests that the deposition could wait because trial is
                                 0F




still two months out, scheduled to begin July 15. But Vos has not suggested when he would be

able to sit for a deposition if we granted the stay and our order is affirmed, and the legislature

will be back in session for most of June. We are not persuaded that the discovery we have

ordered will unduly interfere with Vos’s duties, or that the parties have the luxury of waiting

indefinitely to conduct that discovery.

       The Supreme Court may decide that disputes over partisan gerrymandering are not

justiciable. We rescheduled the trial in this matter to account for the possibility that the

Supreme Court might make such a ruling during this term. But unless and until the Supreme

Court tells us that plaintiffs’ case is doomed, we must decide this case with special urgency.

       As we explained in our original order, the legislative privilege is a conditional one that

sometimes yields to other important interests, and this is such an occasion. Vos’s motion for

an emergency stay is denied.




1
 The legislative calendar is available at
https://docs.legis.wisconsin.gov/2019/related/session_calendar/calendar.

                                                2
Case: 3:15-cv-00421-jdp Document #: 280 Filed: 05/13/19 Page 3 of 3



                                    ORDER

IT IS ORDERED that the motion for an emergency stay is DENIED.

Entered May 13, 2019.

                                    BY THE COURT:

                                    _/s/_______________________________________
                                    KENNETH F. RIPPLE
                                    Circuit Judge

                                    _/s/_______________________________________
                                    JAMES D. PETERSON
                                    District Judge


Judge Griesbach respectfully dissents.

                                    _/s/_______________________________________
                                    WILLIAM C. GRIESBACH
                                    District Judge




                                         3
